Citation Nr: 0629040	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hysterectomy.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for irritable bowel 
syndrome.  

4.  Entitlement to special monthly compensation for loss of 
use of a creative organ.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the benefits sought on 
appeal.  The veteran, who had active service from July 1982 
to August 1989, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  With 
respect to the veteran's claim for service connection for a 
hysterectomy, it appears that there are additional relevant 
medical records that have not been obtained.  For example, at 
the time of the March 2004 VA examination the examiner 
indicated that the veteran had undergone a laparoscopic 
examination for gynecological symptomatology in 1995, but 
that he did not see the actual record of that treatment, 
although it appears that that record is associated with the 
claims file.  However, the veteran also related receiving 
gynecological treatment between her separation from service 
in 1989 and her hysterectomy in 2002, but the record does not 
appear to contain any records of gynecological treatment the 
veteran received prior to 1995 following service.  Given that 
the record contains conflicting opinions as to the 
relationship of the veteran's hysterectomy and service, a 
complete record of all gynecological treatment is necessary 
in order to ensure that any opinion is fully informed and 
based on a review of all pertinent medical records.  Since 
the issue of service connection for a hysterectomy is being 
remanded, it is also necessary to remand the inextricably 
intertwined claim for special monthly compensation based upon 
loss of use of a creative organ.  

As for the veteran's claim for service connection for a 
psychiatric disorder, the record reflects that the veteran's 
initially filed a claim for service connection for 
depression.  However, a claim for service connection for PTSD 
was subsequently filed, although the veteran requested that 
the two claims remain separate since they were unrelated.  
While the Board acknowledges the veteran's request, should 
the veteran prevail in her claim for service connection for a 
psychiatric disorder, whether it be for depression or PTSD, 
her psychiatric disability would be evaluated on the basis of 
the symptomatology attributable to her service connected 
disability, be it depression, PTSD, or both.  Thus the two 
claims are in fact intertwined, particularly when the 
symptomatology of the two disorders can overlap.

In addition, with respect to the veteran's claim for service 
connection for PTSD, the veteran alleges that she was 
personally assaulted during service.  In correspondence with 
the RO, the veteran has repeatedly asked to be examined only 
by a female health care provider in connection with this 
claim.  The RO did not afford the veteran a psychiatric 
examination with female examiner.  At her March 2004 mental 
disorders examination, the veteran refused to speak with the 
male physician about her assault in service, despite his 
repeated attempts to encourage her to do so.  While it is not 
clear whether a female examiner is available to conduct a VA 
psychiatric examination, under the fact and circumstance of 
this case in this claim, the Board is of the opinion that the 
veteran should be afforded a VA psychiatric examination by a 
female examiner, if one is available.

Further, it appears that additional development might be 
necessary to verify the assault that the veteran reports 
occurred during service, although her service medical records 
do appear to provide support for her contentions in that they 
make reference to an "alleged assault" and the veteran 
being an "alleged rape victim."  The RO has not yet 
adjudicated the veteran's claim for service connection for 
PTSD or undertaken the development contemplated under the 
M21-1 Adjudication Manual in connection with claims for 
service connection for PTSD based on a personal assault.  
Should the RO determine that additional development is 
necessary to verify the assault the veteran reports occurred 
during service, there would appear to be additional service 
records that could verify this incident.  For example, the 
veteran reported that the assailant was tried in a courts-
martial, although she was not aware whether he was convicted, 
and that a close friend also faced a courts-martial "because 
he took matters in his own hands."  Such records are 
presumably available for review to verify the veteran's 
contentions.  

The veteran's service medical records reflect that she was 
diagnosed with probable irritable bowel syndrome in June 
1986.  Her service medical records are otherwise negative for 
this disorder.  Irritable bowel syndrome is defined as a 
chronic noninflammatory disease characterized by abdominal 
pain, altered bowel habits consisting of diarrhea or 
constipation, or both, and no detectable pathologic change.  
Dorland's Illustrated Medical Dictionary, 1821, (30th ed. 
2003).  Since irritable bowel syndrome is a chronic disease 
by definition, if the veteran was diagnosed correctly in 
service, her irritable bowel syndrome could not have been 
acute and transitory. Therefore, a VA examination is 
necessary to determine whether she was properly diagnosed 
with irritable bowel syndrome in service and whether she 
currently has irritable bowel syndrome or some other disorder 
that is related to symptomatology shown in service medical 
records.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on her part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should request that the 
veteran provided authorizations for 
release of medical records for private 
gynecological treatment she received 
between her separation from service in 
1989 and 1995.  The RO should then 
obtain and associate those records with 
the claims file.

2.  After the development requested in 
the first paragraph has been completed, 
the veteran's claims file with the 
additional records should be referred to 
the examiner who performed the March 2004 
VA gynecological examination for further 
review, if that physician is still 
available.  (If that physician is not 
available, the veteran's claims file 
should be referred to another appropriate 
physician.)  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review offer comments and an opinion as 
to the underlying pathology that 
necessitated the veteran's hysterectomy.  
The examiner should also offer comments 
and an opinion as to whether the 
pathology that necessitated the veteran's 
hysterectomy was manifested during 
service.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  The RO should undertake appropriate 
development as called for in M21-1 and 
38 C.F.R. § 3.304(f)(3) to verify the 
personal assault that the veteran reports 
occurred during service.  The RO should 
prepare a report detailing whether the 
assault the veteran reported is 
established by the record.  If no assault 
has been verified, the RO should so state 
in its report.  This report is then to be 
added to the claims file.

4.  The veteran should be afforded a 
psychiatric examination with a female 
examiner, if one is available.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion as to the 
etiology of any currently diagnosed 
psychiatric disorder and whether any 
currently diagnosed psychiatric disorder 
is related to the psychiatric 
symptomatology shown in service medical 
records.  The examiner should 
specifically indicated whether any 
currently diagnosed psychiatric disorder 
is causally or etiologically related to 
the veteran's hysterectomy or any 
incident that occurred during service.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and an inservice stressor 
found to be established by the RO.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

5.  The RO should adjudicate the 
veteran's claim for service connection 
for PTSD.

6.  The veteran should be afforded an 
examination to determine the nature and 
etiology of any gastrointestinal disorder 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion as to the 
etiology of any currently diagnosed 
gastrointestinal disorder, and whether 
any such disorder is causally or 
etiologically related to symptomatology 
shown in the veteran's service medical 
records.  In doing so, the examiner is 
requested to comment on whether the 
diagnosis of irritable bowel syndrome 
shown is service medical records was 
clinically supported and whether the 
veteran currently has irritable bowel 
syndrome.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

7.  The RO ensure that notice 
contemplated under 38 U.S.C.A. 
§ 5103(a),38 C.F.R. § 3.159(b), and the 
guidance from the United States Court of 
Appeals for Veterans Claims provided in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) has been provided to the veteran.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


